Citation Nr: 1647886	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-19 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, including chronic fatigue syndrome (CFS), to include as secondary to service-connected sarcoidosis.

2.  Entitlement to a rating in excess of 20 percent for service-connected dry eye syndrome with pterygium.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

These issues were before the Board in May 2015 when they were remanded for additional development.  That Board decision also withdrew the issue of entitlement to service connection for night sweats, and remanded the issues of service connection for pterygium of both eyes, and increased evaluation for sarcoidosis and dry eye syndrome, and TDIU.  In a February 2016 rating decision, service connection was established for pterygium of both eyes and a 100 percent evaluation was assigned for pulmonary sarcoidosis.  In a March 2016 rating decision, a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was granted.  As these determinations constitute a full grant of the benefits sought as to those claims, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS. 

In July 2015, the Veteran filed a Revocation of Power of Attorney with VA.  He has appointed no new representative, electing instead to continue with his appeal pro se before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for dry eye syndrome with pterygium is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have CFS or a disability manifested by chronic fatigue that is causally or etiologically related to service or service-connected disability.


CONCLUSION OF LAW

Service connection for a disability manifested by chronic fatigue, to include CFS, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.88a (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter issued in June 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), Social Security Administration (SSA) records, private medical records, and VA treatment records were obtained.  The Veteran has not identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded an appropriate VA examination to determine the existence and etiology of his claimed CFS.  Taken together, the February 2010 examination report and March 2010 addendum opinion are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the May 2015 hearing, the VLJ noted the issue on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  Additionally, remand was undertaken to attempt to obtain all evidence relevant to the claims on appeal.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a May 2015 remand, the Board (in pertinent part) directed the AOJ to obtain VA treatment records from 2009 to 2014 and a new copy of a submission from a private physician, Dr. JB.  In August 2015, the relevant VA and private records were associated with the claims file.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.  As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has CFS that had its onset in service, or is due to his service-connected pulmonary sarcoidosis.  See May 2008 claim, March 2009 statement and February 2010 VA examination report.

STRs dated from 1970 to 1973 are negative for complaints of, treatment for, or a diagnosis associated with chronic fatigue or any diagnosis of CFS.  

April 1975 private records indicate the Veteran reported onset of mild exertional dyspnea and easy fatigability around 1972.  The examiner noted the most likely reason for the hilar adenopathy was sarcoidosis, although a biopsy was not considered reasonable.  

A February 1977 rating decision granted service connection for sarcoidosis.

A May 2009 VA pulmonary consultation report notes that the Veteran was diagnosed was sarcoidosis in the 1970s after being seen with generalized, non-specific complaints including of fatigue, shortness of breath and leg cramps.  Prednisone had brought no relief.

During a February 2010 VA chronic fatigue syndrome examination, the Veteran reported feeling tired on a daily basis since 1972.  He said that this fatigue has waxed and waned over the years; currently he required a three hour nap daily.  Over the past year, he lost 20 weeks of work due to fatigue.  On examination, there were no swollen, stiff, or painful joints.  There were no lymphatic, respiratory, neurologic, or psychiatric symptoms.  The Veteran had no complaints of pain.  He had no fever.  The diagnosis was fatigue due to sarcoidosis.  Citing to medical literature from October 2009, the examiner noted that fatigue is a common symptom in patients with sarcoidosis.  After reviewing the claims file and examining the Veteran, the examiner stated that the Veteran's fatigue had a moderate effect on his exercise and sports, and a mild effect on his chores.  In a March 2010 addendum opinion, a VA examiner provided clarification as to whether the Veteran had CFS or chronic fatigue, opining that the Veteran did not have Chronic Fatigue Syndrome, but rather had fatigue as a symptom of sarcoidosis, and other respiratory conditions.  

A February 2013 SSA decision awarded disability benefits to the Veteran based on COPD and sarcoidosis.  The decision notes that the Veteran was likely to have three unexcused absences from work per month due to these disabilities.  

During the March 2015 hearing, the Veteran testified that he had a disability manifested by chronic fatigue due to his sarcoidosis.  

In an October 2014 letter, Dr. JB stated that he examined the Veteran and reviewed his medical records in order to provide an independent medical evaluation.  He stated:

With regard to the [Veteran's] chronic complaints of fatigue caused by sarcoidosis having become severely disabling over time, along with a review of the records and my own exemption, I partially agree with the [VA examination report] which explains "Fatigue is a common symptom in patients with sarcoidosis" but in my opinion, [the Veteran's] complaints of fatigue are not just a symptom of sarcoidosis, but also a disabling manifestation of sarcoidosis analogous to the intensity of fatigue that would be seen in patients who have classic "Chronic Fatigue Syndrome."

Dr. JB concluded that more likely than not, the Veteran's "chronic fatigue is secondary to his service connected diagnosis of sarcoidosis, therefore the diagnosis of fatigue should be considered to be secondarily service connected."

The Board finds that service connection for CFS is not warranted as there is not current disability.  See 38 C.F.R. § 3.303 (a); Holton, 557 F.3d at 1366.  First, the Board has considered whether the Veteran meets the criteria for a diagnosis of CFS under 38 C.F.R. § 4.88a.  However, the 2010 VA examination report and addendum specifically found that the Veteran did not meet the criteria for a diagnosis of CFS or another disability manifested by fatigue.  The VA examiner found that the fatigue was a symptom of service-connected sarcoidosis, rather than a separate disability.  The Board finds this opinion significantly probative as the VA examiner provided a supporting explanation for this conclusion, along with a citation to a medical treatise.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts).

Second, although Dr. JB's opinion purports to be contrary to the VA opinion, the Board finds that it is not.  Dr. JB opined that the Veteran's complaints of fatigue are not just a symptom of sarcoidosis, but a disabling manifestation of sarcoidosis analogous to the intensity of fatigue that would be seen in patients who have CFS.  This is not an opinion that the Veteran has a separate disability manifested by fatigue or CFS, rather, Dr. JB opines that the CFS is a severe enough symptom of sarcoidosis that it is disabling.  But to the extent that this opinion is indicating there is a diagnosis of CFS, the Board assigns it little probative value - as Dr. JB did not provide a supporting explanation for this opinion.  Here, Dr. JB does not document the history, tests, or medical findings upon which the diagnosis of fatigue (as distinguished from a symptom of fatigue) is based.  See Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (noting that an expert opinion must provide sufficient detail to fully inform the Board on its medical question).  The Board cannot meaningfully weigh opinion against the 2010 VA opinions in the absence of articulated rationales or supporting clinical data.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board has considered the Veteran's contentions that he has chronic fatigue and that he has CFS related to service or to his sarcoidosis.  Although the Veteran has asserted that his fatigue is an independent chronic disability, rather than a symptom of sarcoidosis, the Board finds that he is not competent to make this distinction.  This is because such a distinction is a medically complex determination, not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   However, CFS is not a condition which a lay person may competently diagnose; it is a medically complex disorder.  VA has determined that, in order to diagnose CFS, other clinical conditions that may produce similar symptoms must be excluded by thorough evaluation based on history, physical examination, and appropriate laboratory findings.  38 C.F.R. § 4.88a; see Chronic Fatigue Syndrome, 59 Fed. Reg. 60,901 (Nov. 29, 1994) (noting that CFS had been ill-defined and sometimes confused with other conditions).  Accordingly, the Board finds the Veteran may not competently diagnose himself with CFS.  Additionally, his lay statements are outweighed by the medical evidence of record characterizing his fatigue as a manifestation of another disability, sarcoidosis, for which service connection has been awarded.  Accordingly, no probative value is assigned to the Veteran's assertions of a diagnosis of CFS or a disability manifested by fatigue.

The Board again notes that the Veteran has been awarded service connection for sarcoidosis.  Awarding service connection for a symptom of sarcoidosis would be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  The "rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  38 C.F.R. § 4.14

The Board has duly considered the benefit of the doubt doctrine, however, the preponderance of the evidence is against the Veteran's claim. As such, that doctrine is not applicable in the instant appeal and his claim must be denied.



ORDER

Service connection for a disability manifested by chronic fatigue, including CFS, to include as secondary to service-connected sarcoidosis, is denied.


REMAND

In May 2015, the Board remanded the issues of entitlement to a compensable rating for dry eyes and entitlement to service connection for pterygium of both eyes.  Then, in a February 2016 rating decision, service connection was established for pterygium of both eyes.  The AOJ assigned a 20 percent rating for the Veteran's service-connected eye disabilities, now characterized as dry eye syndrome with pterygium, effective May 18, 2008, under Diagnostic Code 6099-6025.  

Review of the claims file reveals that the Veteran underwent a VA eye examination in 2015; however, the Board does not have enough information on the Veteran's degree of disfigurement and visual field loss (if any) in order to properly rate the disability at issue.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

In this regard, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  An unlisted disease is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system of the body involved; the last two digits will be "99" for all unlisted conditions.  However, it is unclear as to why the Veteran was rated under a hyphenated diagnostic code in this case.  In that regard, pterygium is rated under Diagnostic Code 6034.  This code directs the rater to evaluate based on visual impairment (acuity and field), disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  On remand, the AOJ should evaluate the Veteran's bilateral pterygia based on the rating criteria in Diagnostic Code 6034 or explain why another code was more appropriate.

Finally, the December 2015 VA examination report references a September 2015 VA eye exam.  Review of the record does not show that the VA records after January 2015 have been obtained.  On remand, the AOJ should undertake appropriate development to obtain a copy of any pertinent VA medical records not already of record prior to scheduling a VA examination.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). )


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include a September 2015 eye examination.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected eye disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify and completely describe all current symptomatology, including the Veteran's lay statements regarding the extent of the service-connected eye disability.  The pertinent rating criteria must be provided to the examiner.  The examiner must state any functional impairment as a result of the service-connected for dry eye syndrome with pterygium. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


